In (1) an action, inter alia, to declare the nullity of certain common stock issued to the defendants (Matter No. 1), and (2) a related proceeding, inter alia, to dissolve Safety First Systems, Ltd. (Matter No. 2), the appeal is from an order of the Supreme Court, Nassau County (McCabe, J.), dated October 30, 1990, which, inter alia, denied the appellants’ cross motion to dismiss the complaint and petition.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Since the instant action and proceeding were subsequently dismissed by the Supreme Court, any determination by this Court will not affect the rights of the parties with respect thereto. We find that the matter does not otherwise warrant invoking an exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707). Accordingly, we dismiss the appeal as academic. Bracken, J. P., Sullivan, Lawrence and Joy, JJ., concur.